Citation Nr: 0607975	
Decision Date: 03/20/06    Archive Date: 03/29/06	

DOCKET NO.  05-31 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service from September 1970 to January 1972 has been 
reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in St. Paul, Minnesota, that denied entitlement to the 
benefit sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

A review of the evidence of record discloses VA has never 
accorded the veteran a rating examination for psychiatric 
purposes.  The duty to assist a claimant in developing facts 
pertinent to a claim may, under certain circumstances, 
include the conduct of a thorough and contemporaneous medical 
examination.  See Purcell v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
pertinent medical evidence of record includes private medical 
records dated between 2003 and 2005.  The diagnoses include 
PTSD.  

Additional review of the record reveals no attempt has been 
made to contact the U.S. Army and Joint Service Records 
Research Center (JSRRC) for corroboration of information 
pertaining to the veteran's activities in Vietnam.  The 
veteran's personnel records reveal that he served in Vietnam 
as a clerk typist with the Headquarters and Headquarters 
Battery, 1st Battalion, 44th Artillery from February 1971.  
He was also a clerk typist with the 31st Military History 
Detachment in Vietnam from August 1971 until his return to 
the United States in January 1972.  The veteran's accredited 
representative asks that information regarding the activities 
of these units during the time frame the veteran was assigned 
to them be obtained.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  VA should contact the veteran and 
request that he provide any information 
that he can recall regarding any 
stressful incidents he might have 
experienced during his time in Vietnam.  
He should be asked to be as specific as 
possible about any details regarding the 
claimed stressors.  He should provide 
dates, places, units of assignment, and 
times of any events, description of 
events, and the names and any other 
identifying information concerning any 
other individuals involved in the events.  
At a minimum, he must indicate the 
location and approximate time (a two-
month specific date range) of any 
stressful event or events in question, 
and the unit to which he was assigned at 
the time the reported stressful event or 
events occurred.  He is to be informed 
that this information is necessary to 
obtain supportive evidence of the 
stressful event or events and that 
failure to respond by providing as 
complete a response as possible may 
result in a denial of his claim.  

2.  The JSRRC, Kingman Building, Room 
2C08, 7701 Telegraph Room, Alexandria, 
Virginia  22315-3802 should be contacted 
and asked to provide unit diaries and 
command chronologies, or any other 
information pertaining to the activities 
of the Headquarters and Headquarters 
Battery, 1st Battalion, 44th Artillery in 
March and April 1971, and the 31st 
Military History Detachment in November 
and December 1971.  Any information 
obtained should be associated with the 
claims folder.  If the efforts result in 
negative results, documentation to that 
effect should be placed in the claims 
file.

3.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
should include diagnostic test studies, 
such as psychological testing, that are 
deemed necessary for an accurate 
assessment.  If the evaluation results in 
the diagnosis of PTSD, the examiner 
should specify (1) whether each alleged 
stressor found by the RO to be 
established by the evidence of record is 
sufficient to produce PTSD; (2) whether 
the criteria to support the diagnosis of 
PTSD have been satisfied; and (3) whether 
there is a link between current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD.  
Any opinion expressed by the examiner 
should be accompanied by a complete 
rationale.  The claims file, to include a 
copy of this REMAND and any information 
provided by the JSRRC must be provided to 
the examiner for review in conjunction 
with the examination.  The examiner must 
annotate the examination report to 
indicate whether a review of the claims 
file was accomplished.  Whatever 
psychiatric disorder is diagnosed, the 
examiner should provide an opinion as to 
its etiology.  

4.  Thereafter, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and the applicable laws and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  
However, he is to be advised of the importance of providing 
more specific information regarding his activities in Vietnam 
and is to be told that any examination requested through this 
REMAND is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for a scheduled 
examination could result in a denial of his claim.  38 C.F.R. 
§ 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

